                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AIR PRODUCTS AND CHEMICALS,                          :
INC.,                                                :
                                                     :
                               Plaintiff,            :      CIVIL ACTION NO. 18-4878
                                                     :
       v.                                            :
                                                     :
THE PROCTER AND GAMBLE                               :
MANUFACTURING COMPANY,                               :
                                                     :
                               Defendant.            :

                                  MEMORANDUM OPINION

Smith, J.                                                                    September 30, 2019

       The parties in this case contracted to have the plaintiff design, install, and maintain a

hydrogen compression, storage and dispensing system at the defendant’s Louisiana facility.

Tragically, an employee of the defendant was operating a hydrogen-powered lift truck at the

Louisiana facility when it exploded, killing the employee and injuring three other employees. The

injured employees and other representatives have now sued multiple defendants, including the

plaintiff, in a Louisiana state court. This matter is now proceeding through discovery, with the

defendant having intervened in the action.

       The plaintiff brings the instant action to have the court determine that the defendant must

defend it in the Louisiana action pursuant to a duty to defend provision in the parties’ written

agreement. The plaintiff also seeks compensation for its legal fees and costs that it has expended

thus far to defend itself in the Louisiana action.

       The parties have cross moved for summary judgment on whether the written agreement

obligates the defendant to defend the plaintiff in the Louisiana action. For the reasons set forth

below, the court finds that the parties’ agreement clearly and unambiguously provides that the
defendant shall defend the plaintiff in the Louisiana action where the allegations arise from or are

in connection with the plaintiff’s performance of the parties’ agreement. Accordingly, the court

will grant the plaintiff’s motion for summary judgment, deny the defendant’s cross-motion for

summary judgment, and direct that the defendant defend the plaintiff in the Louisiana action.

Additionally, as the parties’ agreement only permits the recovery of reasonable legal fees, costs,

and expenses, the court will also require the plaintiff to submit an itemized list of its fees, costs,

and expenses defending the Louisiana action so far and will give the defendant an opportunity to

object to those fees, costs, and expenses that it believes are unreasonable.

                                I.      PROCEDURAL HISTORY

        The plaintiff, Air Products and Chemicals, Inc. (“Air Products”), commenced this action

by filing a complaint against the defendant, The Procter and Gamble Manufacturing Company

(“P&G”), on November 13, 2018. Doc. No. 1. In the complaint, Air Products alleges that a tragic

incident occurred in May 2018, wherein one P&G employee died, and three other P&G employees

were injured, when a hydrogen-powered forklift exploded at a P&G plant in Pineville, Louisiana.

See Compl. at ¶ 23, Doc. No. 1. At the time of the incident, P&G and Air Products were acting

under an agreement through which Air Products, inter alia, provided P&G with gaseous hydrogen

for P&G to use with its “hydrogen fueling activities for fuel cells for lift trucks” at P&G’s Pineville,

Louisiana facility. Id. at ¶¶ 1, 13, 14. In addition, pursuant to the agreement, Air Products “selected,

installed, and maintains certain hydrogen fueling equipment . . . at P&G’s facility including, among

other things, a compression, storage, and dispensing system.” Id. at ¶ 15.

        The injured employees, the injured employees’ family members, and the deceased

employee’s representatives filed a “Petition for Damages” in the 9th Judicial District in the State

of Louisiana (the “Lott Matter”). See id. at ¶ 27. This petition named Air Products as a defendant



                                                   2
and asserted five causes of action against it. See id. The causes of action relate to the hydrogen

compression, storage, and dispensing equipment at the Pineville facility. See id. at ¶ 31.

        After receiving notice of the “Petition for Damages,” Air Products tendered the Lott Matter

to P&G so it could indemnify, defend, and hold harmless Air Products pursuant to sections 9(a)

and 9(d) of the parties’ agreement. See id. at ¶¶ 18–20, 34. P&G has declined Air Products’ tender

of indemnification and defense in the Lott Matter. See id. at ¶ 35. As a result, Air Products has

retained its own counsel and has incurred fees and costs to date in defending the Lott Matter. See

id. at ¶ 36.

        Air Products now asserts that P&G breached section 9 of the parties’ agreement when it

“refus[ed] Air Products[’] tender of the defense of the Lott Matter.]” Id. at ¶ 43. Air Products seeks

to have the court enter judgment in its favor and award it actual and compensatory damages arising

from P&G’s breach of the parties’ agreement. Id. at 8.

        P&G filed an answer and affirmative defenses to the complaint on December 18, 2018.

Doc. No. 4. Shortly after answering the complaint, P&G moved to disqualify Air Products’

counsel. Doc. No. 8. Air Products filed a response to the motion to disqualify on January 8, 2019,

and P&G filed a reply to this response on January 15, 2019. Doc. Nos. 11, 12.

        The undersigned held an initial pretrial conference with counsel on January 24, 2019, and

held a follow-up telephone conference on February 1, 2019. During the telephone conference, the

parties agreed that the court could deny the motion to disqualify. The court and the parties also

discussed a schedule for the filing of motions for summary judgment. As such, the court entered

an order on that same date which, inter alia, denied the motion to disqualify as moot and set a

schedule for the filing and briefing of a motion for summary judgment. Order, Doc. No. 18.




                                                  3
          The parties jointly requested that the court modify this scheduling order to permit P&G to

also file a motion for summary judgment, and the court entered an order to this effect on February

22, 2019. Order, Doc. No. 20. On the same date, the parties filed their joint stipulation of material

facts and Air Products filed its motion for summary judgment. Doc. Nos. 19, 21. P&G filed its

cross-motion for summary judgment and opposition to Air Products’ motion for summary

judgment on March 15, 2019. Doc. No. 25.

          The court entered an order on March 19, 2019, again modifying the briefing schedule at

the parties’ request. Order, Doc. No. 26. Air Products filed a response in opposition to P&G’s

motion for summary judgment and a reply to P&G’s response in opposition to Air Products’

motion on March 29, 2019. Doc. No. 27. P&G filed a reply to Air Products’ response in opposition

to its motion and a sur-reply to Air Products’ reply brief on April 2, 2019. Doc. No. 28. Air

Products then filed a sur-reply brief in opposition to P&G’s motion for summary judgment. Doc.

No. 29.

          On April 11, 2019, the court heard oral argument on the cross-motions for summary

judgment. After a telephone conference with the undersigned on May 2, 2019, the parties filed a

supplemental stipulation of material facts. Doc. No. 34. The cross-motions are now ripe for

disposition.

                                        II.    DISCUSSION

                  A.     Standard of Review – Motions for Summary Judgment

          A district court “shall grant summary judgment if the movant shows that there is no genuine

issue as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). Additionally, “[s]ummary judgment is appropriate when ‘the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any, show that



                                                   4
there is no genuine issue as to any material fact and that the moving party is entitled to a judgment

as a matter of law.’” Wright v. Corning, 679 F.3d 101, 103 (3d Cir. 2012) (quoting Orsatti v. N.J.

State Police, 71 F.3d 480, 482 (3d Cir. 1995)). An issue of fact is “genuine” if “the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc. 477 U.S. 242, 248 (1986). A fact is “material” if it “might affect the outcome of the

suit under the governing law.” Id.

        The party moving for summary judgment has the initial burden “of informing the district

court of the basis for its motion, and identifying those portions of the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any, which it

believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986) (internal quotation marks omitted). Once the moving party has met this

burden, the non-moving party must counter with “specific facts showing that there is a genuine

issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

(internal quotation marks and citation omitted); see Fed. R. Civ. P. 56(c) (stating that “[a] party

asserting that a fact . . . is genuinely disputed must support the assertion by . . . citing to particular

parts of materials in the record . . .; or . . . [by] showing that the materials cited do not establish the

absence . . . of a genuine dispute”). The non-movant must show more than the “mere existence of

a scintilla of evidence” for elements on which the non-movant bears the burden of production.

Anderson, 477 U.S. at 252.

        Bare assertions, conclusory allegations, or suspicions are insufficient to defeat summary

judgment. See Fireman’s Ins. Co. v. DuFresne, 676 F.2d 965, 969 (3d Cir. 1982) (indicating that

party opposing a motion for summary judgment may not “rely merely upon bare assertions,

conclusory allegations or suspicions”); Ridgewood Bd. of Educ. v. N.E. for M.E., 172 F.3d 238,



                                                    5
252 (3d Cir. 1999) (explaining that “speculation and conclusory allegations” do not satisfy non-

moving party’s duty to “set forth specific facts showing that a genuine issue of material fact exists

and that a reasonable factfinder could rule in its favor”). Additionally, the non-moving party

“cannot rely on unsupported allegations, but must go beyond pleadings and provide some evidence

that would show that there exists a genuine issue for trial.” Jones v. United Parcel Serv., 214 F.3d

402, 407 (3d Cir. 2000). Thus, it is not enough to “merely [] restat[e] the allegations” in the

complaint; instead, the non-moving party must “point to concrete evidence in the record that

supports each and every essential element of his case.” Jones v. Beard, 145 F. App’x 743, 745–46

(3d Cir. 2005) (citing Celotex, 477 U.S. at 322). Moreover, arguments included in briefs “are not

evidence and cannot by themselves create a factual dispute sufficient to defeat a summary

judgment motion.” Jersey Cent. Power & Light Co. v. Twp. of Lacey, 772 F.2d 1103, 1109–10 (3d

Cir. 1985).

       “When considering whether there exist genuine issues of material fact, the court is required

to examine the evidence of record in the light most favorable to the party opposing summary

judgment, and resolve all reasonable inferences in that party’s favor.” Wishkin v. Potter, 476 F.3d

180, 184 (3d Cir. 2007). The court must decide “not whether . . . the evidence unmistakably favors

one side or the other but whether a fair-minded jury could return a verdict for the plaintiff on the

evidence presented.” Anderson, 477 U.S. at 252. “Where the record taken as a whole could not

lead a rational trier of fact to find for the non-moving party, there is no ‘genuine issue for trial’”

and the court should grant summary judgment in favor of the moving party. Matsushita Elec. Indus.

Co., 475 U.S. at 587 (citation omitted). Nonetheless, when one party’s claims are “blatantly

contradicted by the record, so that no reasonable jury could believe it,” the court should not take




                                                  6
those claims as true for the “purposes of ruling on a Motion for Summary Judgment.” Scott v.

Harris, 550 U.S. 372, 380 (2007).

        The summary judgment standard is the same even when, as here, the parties have filed

cross-motions for summary judgment. Erbe v. Conn. Gen. Life Ins. Co., Civ. A. No. 06-113, 2009

WL 605836, at *1 (W.D. Pa. Mar. 9, 2009) (citing Transguard Ins. Co. of Am., Inc. v. Hinchey,

464 F. Supp. 2d 425, 430 (M.D. Pa. 2006)). “When confronted with cross-motions for summary

judgment . . . ‘the court must rule on each party’s motion on an individual and separate basis,

determining, for each side, whether a judgment may be entered in accordance with the summary

judgment standard.’” Id. (quoting Transguard, 464 F. Supp. 2d at 430).

                                  B.      Applicable Factual Record

                                    1.      The Parties’ Agreement

        Air Products and P&G entered into a Hydrogen Supply Agreement on March 20, 2012 (the

“Agreement”), with the parties subsequently amending the Agreement, effective December 19,

2013. See Stipulation of Material Facts (“Stip.”) at ¶ 1 and Ex. A (“Agreement”). The initial term

of the Agreement commenced on March 20, 2012, and it would run for ten years from the “date

of commissioning the Equipment.” 1 Agreement at 1; Stip. at ¶ 2.

        The Agreement required Air Products to sell to P&G, and for P&G to purchase from Air

Products, P&G’s “entire purchase requirements of gaseous hydrogen . . . for [P&G’s] activities

with respect to its hydrogen fueling activities for fuel cells for lift trucks . . . carried out at [P&G’s]

Facility” located in Pineville, Louisiana. Agreement at 1. The Agreement stated that P&G “shall

not permit (i) anyone other than its properly trained employees or invitees to carry out any

hydrogen fueling activities using the Hydrogen provided hereunder and (ii) any vehicles other than


1
 According to Air Products, June 4, 2012, was the “date of commissioning the Equipment.” Pl.’s Mem. of Law in
Supp. of Mot. for Summ. J. (“Pl.’s Mem.”) at 3, Doc. No. 21-2.

                                                     7
those owned by [P&G] or its invitees to be fueled with such Hydrogen.” Id. The Agreement also

obligated Air Products to perform regular preventative maintenance on the equipment and

provided that Air Products would perform any major maintenance at P&G’s expense. Id. at 2. The

Agreement further required Air Products to install equipment at the P&G facility that Air Products

deemed appropriate to supply P&G’s hydrogen requirements. Id. The parties have agreed that “the

equipment comprising a system for hydrogen storage, dispensing and compression in use at P&G’s

Facility was the equipment installed by Air Products pursuant to the Agreement.” 2 Suppl. Stip. of

Material Facts at ¶ 1, Doc. No. 34.

          An attachment to the Agreement specifically identifies the equipment that Air Products

would install, including (1) a hydrogen fuel station, including a gaseous hydrogen compressor

system and storage vessels, (2) a gaseous hydrogen supply station, and (3) a liquid hydrogen supply

system. Agreement, Attachment 2 at ECF p. 11. This attachment also indicates that “Air Products

will design the equipment within their scope of supply to the following specifications and

standard[,]” and then sets forth specifications relating to the “Hydrogen Demand,” “Hydrogen

Supply,” “Hydrogen Compression System,” “Dispensing and Vehicle Interface Requirements,”

and “Storage.” Id. at ECF pp. 11–13. The attachment further discusses “DELIVERABLE AND

DESIGN SERVICES,” which “lists the complete scope of documentation deliverables and design

services that [Air Products] will provide to [P&G] for the equipment items within Air Products’

scope of supply.” Id. at ECF p. 14. These “documentation deliverables and design services”

include     aspects    relating    to   “General      Design,”     “Civil/Structural,”      “Piping     Design,”

“Instrumentation and Electrical Design,” “Utilities Distribution System Design (Within Battery

Limits),” and “Miscellaneous Activities.” Id. at ECF pp. 14–17.


2
  Pursuant to the Agreement, Air Products retained title to the hydrogen compression, storage and dispensing system
at issue. Agreement at 2.

                                                        8
        The Agreement contains provisions to limit each party’s liability and require the indemnity

and defense of certain identified claims. Id. at 5–6. The pertinent provisions relating to defense

and indemnification are as follows:

        (a)    Duty to Warn; Indemnity. [P&G] acknowledges that there are hazards
               associated with the use of the Hydrogen, that it understands such hazards
               and that it is [P&G’s] responsibility to warn and protect its employees and
               others exposed to such hazards through [P&G’s] storage and use of
               Hydrogen. Air Products shall provide [P&G] with copies of material safety
               data sheets relating to the Hydrogen to help [P&G] make such warnings,
               and [P&G] assumes all risk and liability for any loss, damage or injury to
               persons or property of third persons not within an Indemnitor’s Group
               (defined below) arising out of the presence or use of the Hydrogen and shall
               indemnify, defend and hold harmless Air Products from any such loss,
               damage, injury, cost and expense (including reasonable legal fees) related
               thereto.

        ...

        (d)    Indemnity of [P&G] and Air Products. Each party (an “Indemnitor”) shall
               defend, indemnify and hold harmless the other party (the “Indemnitee”) for
               all claims, damages, expenses, losses, costs or liabilities, including without
               limitation reasonable legal costs, fees and expenses (collectively, “Losses”),
               arising out of (1) bodily injuries, including without limitation fatal injury or
               disease, to the Indemnitor’s Group (as defined below) or (2) damage to
               tangible real or personal property of Indemnitor and Indemnitor’s Group, in
               either case arising from or in connection with the performance of this
               Agreement. THE OBLIGATION TO INDEMNIFY, DEFEND AND HOLD HARMLESS
               SHALL APPLY WITHOUT REGARD TO FAULT OR CAUSE OF THE LOSSES,
               INCLUDING WITHOUT LIMITATION THE NEGLIGENCE OR STRICT LIABILITY OF
               THE INDEMNITEE. “Indemnitor’s Group” shall mean: (i) collectively, with
               respect to Air Products, Air Products and its affiliates and subsidiaries, and
               any employee, officer, director or agent of any of the foregoing; and (ii)
               collectively, with respect to [P&G], [P&G] and its affiliates and
               subsidiaries, and any employee, officer, director, agent or invitee of any of
               the foregoing.

Id. at 5–6.




                                                  9
         The Agreement is “governed by and construed according to the laws of the Commonwealth

of Pennsylvania without giving effect to its conflicts of laws provisions.” Id. at 7. Regarding

dispute resolution, the Agreement states as follows:

         Any dispute between the parties relating to this Agreement that cannot be resolved
         with reasonable promptness shall be referred to each party’s senior manager in an
         effort to obtain prompt resolution. Neither party shall commence any action against
         the other until the expiration of sixty (60) days from the date of referral to such
         senior managers; provided however, this shall not preclude a party from instituting
         an action seeking injunctive relief to prevent irreparable damage to such party.

Id.

                                            2.       The Lott Matter

         On August 28, 2018, Constance “Anne” Lott, Allegra Kendrick, Austin Kendrick, Charles

Bailey, Jennifer Bailey, Vernon Meeks, Mikel Gray, and Jasmine Gray, filed a “Petition for

Damages” in the 9th Judicial District Court in the Parish of Rapides, Louisiana. See Stip. at ¶¶ 3,

12 and Exs. B (“Pet. for Damages”), J. The petition identifies numerous defendants, including Air

Products. 3 Pet. for Damages at 1–2.

         According to the allegations in the petition, on or about May 24, 2018, William Kendrick

was working as an employee at P&G’s facility in Pineville, Louisiana. See id. at 3. He was

operating a lift truck when it suddenly exploded. See id. A hydrogen fuel cell power unit powered

the lift truck, and the fuel cell “contained a hydrogen fuel tank known as a composite overwrapped

pressure vessel.” Id. at 4. Air Products “designed, researched, developed, tested, inspected,

produced, manufactured, analyzed, merchandised, packaged, advertised, promoted, labeled,

distributed, marketed, sold, maintained, and placed into the stream of commerce [the hydrogen

compression, storage and dispensing system at the P&G facility.]” Id. The explosion killed Mr.


3
  “P&G is not named in [this action], but has recently intervened as a party to preserve its rights to seek contribution
for Workers Compensation payments made.” Mem. of Law in Supp. of Def.’s Cross-Mot. for Summ. J. and in Opp’n
to Pl.’s Mot. for Summ. J. (“Def.’s Mem.”) at 2, Doc. No. 25-1.

                                                          10
Kendrick and caused the other plaintiffs, Charles Bailey, Vernon Meeks, and Mikel Gray, who

were also P&G employees working near the forklift, to suffer serious bodily injuries. See id. at 3;

see also Stip. at ¶ 5 (“The Petition alleges claims relating to injuries suffered by P&G employees

William Kendrick, Charles Bailey, Vernon Meeks and Mikel Gray in a fork lift explosion on the

floor of P&G’s facility in Pineville, Louisiana.”).

         The Lott Matter plaintiffs assert multiple causes of action against Air Products. See id. at

17–21. Those causes of action include: (1) “Defect in Construction and/or Composition Under LA

R.S. 9:2800.55;”4 (2) “Design Defect Under LSA-R.S. 9:2800.56;” 5 (3) “Inadequate Warning

under LA R.S. 9:2800.57;” 6 (4) “Breach of Express Warranty under La R.S. 9:2800.58;” 7 and (5)

negligence. 8 See id. The plaintiffs seek monetary damages from all defendants, including Air

Products. See id. at 25–28.

         Air Products filed an answer and affirmative defenses to the petition. See Stip. at ¶ 4 and

Ex. C (“Answer and Affirmative Defenses”). In its affirmative defenses, Air Products avers, inter

alia, (1) it did not manufacture any product that caused the plaintiffs’ injuries, and (2) it supplied

hydrogen for use with P&G’s fueling activities for fuel cells for lift trucks. Answer and Affirmative


4
  The plaintiffs allege that, inter alia, Air Products “designed, researched, developed, tested, inspected, produced,
manufactured, analyzed, merchandised, packaged, advertised, promoted, labeled, distributed, marketed, sold and
placed into the stream of commerce the hydrogen compression, storage and dispensing system in a condition which
rendered the product unreasonabl[y] dangerous.” Pet. for Damages at ¶ 142.
5
  The plaintiffs allege that, inter alia, Air Products was responsible for “designing, developing, manufacturing, testing,
packaging, promoting, marketing, distributing, labeling, and selling the hydrogen compression, storage and dispensing
system,” and the “hydrogen compression, storage and dispensing system is defective in its design or formulation.”
Pet. for Damages at ¶¶ 147, 149.
6
  The plaintiffs assert that, inter alia, the “hydrogen compression, storage and dispensing system designed, researched,
developed, tested, inspected, produced, manufactured, analyzed, merchandised, packaged, advertised, promoted,
labeled, distributed, marketed, sold, and placed into the stream of commerce by Air Products was defective due to
inadequate warning or instruction.” Pet. for Damages at ¶ 156.
7
  The plaintiffs alleged that, inter alia, Air Products “designed, researched, developed, tested, inspected, produced,
manufactured, analyzed, merchandised, packaged, advertised, promoted, labeled, distributed, marketed, sold, and
placed into the stream of commerce the hydrogen compression, storage and dispensing system.” Pet. for Damages at
¶ 161. They further allege that Air Products “warranted to all foreseeable users and/or others, including Plaintiffs, that
the hydrogen compression, storage and dispensing system was safe and effective for its intended purpose.” Id.
8
  The plaintiffs’ allegations specifically pertaining to negligence relate to the “hydrogen compression, storage and
dispensing system.” Pet. for Damages at ¶ 173.

                                                           11
Defenses at 1. In the answer, Air Products admitted “that it installed a hydrogen compression,

storage and dispensing system at the P&G facility.” Id. at 7.

    3.       Communication Between Air Products and P&G about Indemnification and
                                        Defense

         In a July 3, 2018 e-mail from Wesley J. Gralapp, Esquire to, among others, Thuy Taitt,

Esquire of Air Products, he placed “all third parties on notice of the claims being made by Charles

Bailey, Mikely Gray and Vernon Meeks and [his] representation of them.” Stip. at ¶ 6 and Ex. D

(“Gralapp Ltr.”). Attorney Gralapp also indicated that his firm was “not representing these

individuals in a worker’s compensation claim nor a tort claim against their employer, P&G.” Id.

He further stated that “[w]e have no intention of slowing the process to transport and test the

forklift but would like to be considered and notified of all testing with the right to have someone

present to participate and observe.” Id.

         Attorney Taitt sent a letter dated July 10, 2018 to P&G and Andy Eckstein, Esquire,

associate general counsel of The Procter & Gamble Company. See Stip. at ¶ 7 and Ex. E (“7-10-

18 Taitt Ltr.”). In the letter, Attorney Taitt references the May 24, 2018 incident at P&G’s Pineville

plant, and he notes that Air Products’ “has expended significant resources in support of P&G’s

root cause investigation” and will “continue to cooperate with P&G as it evaluates potential causes

of the Incident.” 7-10-18 Taitt Ltr. at ECF p. 2. Attorney Taitt also discusses Attorney Gralapp’s

e-mail and points out that Attorney Gralapp did not provide “specific information regarding the

nature of the claims he intended to pursue.” Id. Attorney Taitt then informs P&G that

         [t]he purpose of this letter is provide notice that Air Products may look to P&G to
         indemnify, defend, and hold harmless Air Products from any and all claims,
         damages, expenses, losses, costs, or liabilities, including without limitation
         reasonable legal costs, fees, and expenses (collectively, “Losses”) related to or
         arising out of the Incident. Air Products hereby provides notice to P&G of the
         threatened claims and reserves all rights to seek reimbursement from P&G for
         Losses already incurred and to be incurred in the future relating to the Incident.

                                                 12
Id. The letter attaches a copy of the Agreement (with a reference in the letter to sections 9(a) and

9(d) of the Agreement), and Attorney Gralapp’s July 3, 2018 e-mail. Id. at ECF p. 3.

       Through a letter dated July 18, 2018 to Attorney Taitt, Attorney Eckstein states in relevant

part as follows:

       P&G agrees with Air Products that it is premature at this time given ongoing efforts
       to identify the root cause or causes of the incident to tender any claims relating to
       the incident for indemnification. P&G requests that Air Products continue to
       cooperate and support efforts to identify the root cause or causes of the incident.
       Also, with reference to the terms of Section 9(d) of the Agreement, P&G hereby
       provides notice to Air Products that P&G reserves all rights to seek indemnification
       from Air Products in the future relating to the incident.

Stip. at ¶ 8 and Ex. F (“7-18-18 Eckstein Ltr.”). Attorney Eckstein also “ask[ed]” Ms. Taitt to

“confirm receipt of this letter and confirm Air Products’ agreement that any indemnity

determination is premature at this time while the root cause investigation continues.” 7-18-18

Eckstein Ltr.

       Via a letter dated August 31, 2018, to P&G and Attorney Eckstein, Attorney Taitt clarified

Air Products’ position by stating that Air Products “hereby tenders the above matter to P&G to

indemnify, defend, and hold harmless Air Products pursuant to Sections 9(a) and 9(d) of the

[Agreement].” Stip. at ¶ 9 and Ex. G (“8-31-18 Taitt Ltr.”). Attorney Taitt further indicates that

       Section 9(a) of the Agreement provides that P&G “assumes all risk and liability for
       any loss, damage or injury to third persons or property of third persons ... arising
       out of the presence or use of the Hydrogen and shall indemnify, defendant and hold
       harmless Air Products from any loss, damage, injury, cost and expense (including
       reasonable legal fees) related thereto.”

              Section 9(d) provides that P&G shall defend, indemnify and hold harmless
       Air Products “for all claims, damages, expenses, losses, costs or liabilities,
       including without limitation reasonable legal costs, fees and expenses” arising out
       of “bodily injuries, including without limitation fatal injury” to P&G employees,
       among others, “arising from or in connection with the performance of th[e]
       Agreement.”



                                                13
              The Petition for Damages in the above-referenced matter, attached for your
       reference, makes claims for losses to third parties and P&G employees arising out
       of the presence or use of Hydrogen (as defined in the Agreement) and/or in
       connection with Air Products’ performance of the Agreement. Such claims fall
       squarely within Sections 9(a) and/or 9(d).

Id. at ECF pp. 2–3. Attorney Tuitt then asks P&G and Attorney Eckstein to “confirm by September

7, 2018, your acceptance of this tender and please advise the name of counsel you will retain to

defend Air Products in this matter on your account.” Id. at ECF p. 3.

       Through a September 6, 2018 letter from Erin Casey Hangartner, Esquire, counsel for

P&G, to Attorney Tuitt, P&G “respectfully decline[d] the tender of indemnification and defense

to Air Products.” Stip. at ¶ 10 and Ex. H (“9-6-18 Hangartner Ltr.”). Attorney Hangartner also

stated as follows:

       The demand for indemnity is premature as no payment of damages has been made.
       Even the request to tender a defense is premature because the facts that may trigger
       a duty to defend are unknown or disputed, and the root cause analysis has not been
       completed. Critically, the interpretation of the asserted indemnity clauses is heavily
       informed by the performance by both P & G and Air Products of their respective
       legal and contractual duties, and these issues have not yet been addressed.

       Accordingly, we are not now convinced Section 9(a) or (d) of the [Agreement]
       apply to the underlying lawsuit of Lott v. Plug Power, Inc. et al., particularly in the
       context of the Perry-Ruzzi doctrine that requires clear and unequivocal contract
       language to support an indemnity claim.

       We are confident patience is appropriate here. Notably, paragraph 9(d) grants
       reciprocal rights to P & G, which is currently neither in a position to assert those
       rights nor to concede the application of paragraph 9(d) in favor of Air Products.

9-16-18 Hangartner Ltr. at ECF pp. 2–3 (internal footnotes omitted).

       Through a letter dated September 13, 2018 to Attorney Hangartner, Attorney Taitt

indicated that she had, after two telephone conferences, asked P&G to reconsider its position to

not tender a defense to Air Products in the underlying state court matter. See Stip. at ¶ 11 and Ex.

I (“9-13-18 Taitt Ltr.”). According to the letter, P&G had reiterated its rejection of Air Products’



                                                 14
tender. See 9-13-18 Taitt Ltr. at ECF pp. 3–4. Essentially, Attorney Taitt explained in the letter

why P&G was obligated to defend and indemnify Air Products. See id. at ECF pp. 2–4. In addition,

she requested that P&G refer the matter to a senior manager and that if P&G did not promptly act,

Air Products would potentially take legal action to enforce its rights under the Agreement. See id.

at ECF p. 4.

                                                  C.       Analysis

         In the cross-motions for summary judgment, the parties are debating only whether P&G

has a duty to defend Air Products in the Lott Matter based on section 9(d) of the Agreement. See

Pl.’s Mem. at 11 (“[A]t this time Air Products is seeking only to enforce P&G’s duty to defend

Air Products in the Lott matter, and no claim for indemnity has yet been made in this case.”);

Def.’s Mem. at 1 (describing sole issue before court as “Whether Section 9(d) of the . . . Agreement

. . . requires P&G to defend Air Products against claims based entirely upon Air Products’ own

acts and failures to act”). As such, the court must determine whether Section 9(d) imposes upon

P&G a duty to defend Air Products and, if so, whether the allegations in the Lott Matter “aris[e]

from or in connection with the performance of th[e] Agreement” so as to trigger P&G’s duty to

defend Air Products in the Lott Matter. 9

         Air Products points out that in analyzing whether P&G has a duty to defend it in the Lott

Matter, the court must look to the plaintiffs’ allegations against it in that case. Pl.’s Mem. at 10–

11. It asserts that the duty to defend is broader than the duty to indemnify and, as such, the court

must determine whether the claims in the Lott Matter arguably fall within the scope of section

9(d). Id. at 11. With these concepts in mind, Air Products contends that P&G has a duty to defend


9
  Air Products describes section 9(d) as a “knock for knock” provision “in which each party assumes all risk and
liability arising from injury or death to its own employees, or damage to its own property, arising from or in connection
with the performance of the Agreement, regardless of fault.” Pl.’s Mem. at 4 (citing Richard v. Anandarko Petroleum
Corp., 2015 Dist. LEXIS 37232 (W.D. La. Mar. 24, 2015)).

                                                          15
it in the Lott Matter because (1) the underlying claims arise from bodily injuries to P&G

employees, and (2) those injuries unambiguously arise from or are connected to Air Products’

performance of the Agreement because they relate to the “hydrogen compression, storage and

dispensing system” that Air Products selected, installed, and maintained at P&G’s Louisiana

facility. Id. at 11–12.

         Concerning this latter point, Air Products points out that its performance under the

Agreement included supplying hydrogen to P&G, providing P&G with an “off-the-shelf hydrogen

and storage dispensing system,” and “designing and maintaining the hydrogen storage and

dispensing system to meet P&G’s specifications.” Pl.’s Br. in Opp’n to Def.’s Cross-Mot. for

Summ. J. and in Further Supp. of its Mot. for Summ J. (“Pl.’s Opp’n”) at 2, Doc. No. 27; see also

id. at 3–5. Air Products also notes that the phrase “performance of the Agreement” is not

ambiguous even though it is not defined in the Agreement because Air Products’ performance, i.e.

its duties and obligations, are specifically set forth in the Agreement. Id. at 5–7. In addition, Air

Products contends that it does not matter where its conduct took place, i.e. in Louisiana or

elsewhere, because the Agreement does not define P&G’s duty to defend by the location of Air

Products’ services, but “by the fact that the underlying claims arise out of acts that Air Products

undertook in furtherance of its contractual duties.” Id. at 9.

         Air Products further argues that the Perry-Ruzzi rule 10 does not apply to these proceedings

to determine whether P&G has a duty to defend because it only relates to claims for


10
   Although the parties dispute whether the Perry-Ruzzi rule applies in this case (which the court will discuss later in
this opinion), they do not dispute the contours of the rule. In this regard, the Perry-Ruzzi rule provides that

         a contract of indemnity against personal injuries should not be construed to indemnify against the
         negligence of the indemnitee, unless it is so expressed in unequivocal terms. The liability on such
         indemnity is so hazardous, and the character of the indemnity so unusual and extraordinary, that
         there can be no presumption that the indemnitor intended to assume the responsibility unless the
         contract puts it beyond doubt by express stipulation.


                                                          16
indemnification. Pl.’s Mem. at 13–14; see also Pl.’s Sur-Reply Br. in Opp’n to Def.’s Cross-Mot.

for Summ. J. (“Pl.’s Sur-Reply”) at 4, Doc. No. 29 (“It is undisputed that the Perry-Ruzzi rule

applies when a party seeks indemnification for its own negligence.”). In this regard, Air Products

asserts that the Pennsylvania Supreme Court rejected the notion that Perry-Ruzzi would apply to

duty-to-defend claims in Mace v. Atlantic Refining & Marketing Corp., 785 A.2d 491 (2001). Pl.’s

Sur-Reply at 5–6. In addition, any application of Perry-Ruzzi to duty-to-defend claims would run

afoul of contract interpretation pertaining to a duty to defend because (1) the duty to defend is

broader than the duty to indemnify and (2) the duty to defend applies to claims that are arguably

or potentially within the scope of the applicable contractual provision. Id. at 6–7. At bottom, Air

Products argues that P&G

         improperly conflates the standard for determining whether a duty to defend exists
         with the standard for determining whether a claim is within the scope of the duty to
         defend. Pennsylvania law, however, holds that a duty to defend must be expressed


Perry v. Payne, 66 A. 553, 557 (Pa. 1907); see Ruzzi v. Butler Petroleum Co., 588 A.2d 1, 4 (Pa. 1991) (“The law has
been well settled in this Commonwealth for 87 years that if parties intend to include within the scope of their indemnity
agreement a provision that covers losses due to the indemnitee’s own negligence, they must do so in clear and
unequivocal language. No inference from words of general import can establish such indemnification.”); see also
Greer v. City of Philadelphia, 795 A.2d 376, 380 (Pa. 2002) (“Unless the language of the contract is clear and
unambiguous . . . such that the contract puts it beyond doubt that the parties intended the interpretation that [the party
seeking indemnification] advocates, we must opt for the interpretation that does not shoulder [the alleged indemnitor]
with the fiscal responsibility for [the indemnitees’] negligence.”); Topp Copy Prods., Inc. v. Singletary, 626 A.2d 98,
100 (Pa. 1993) (“[W]hen interpreting the validity and enforceability of indemnity clauses [Pennsylvania law does] not
recognize as effective an agreement concerning negligent acts unless an express stipulation concerning the
indemnitee’s negligence was included in the document.”). On occasion,

         [t]his policy sometimes requires a reviewing court to disregard the plain meaning of a clause, as
         discussed by . . . Deskiewicz v. Zenith Radio Corp.[, 561 A.2d 33, 35 (Pa. Super. 1989)]:

                  A fundamental rule of construction in the law of contracts states that words,
                  phrases and clauses will be given their plain and ordinary expressed meaning. If
                  this is so, then this particular area of law, indemnification for damages or injuries
                  arising from negligent acts, could be thought of as an exception to the general
                  rule. If literal effect was given to these clauses then indemnification would be
                  enforced. Yet due to policy and practical considerations decisions have been
                  handed down indicating that such generally worded indemnification clauses will
                  not be construed to mean that the indemnitor will indemnify the indemnitee for
                  liability resulting from the indemnitee’s own negligence.

Bracken v. Burchick Constr. Co., Inc., No. 1432 WDA 2012, 2014 WL 10790110, at *3–4 (Pa. Super. Oct. 10, 2014).

                                                           17
         in clear language, but once that is found, the duty is triggered by a claim that is
         ‘potentially’ or ‘arguably’ within the scope of the duty.

Id. at 7.

         Air Products also argues that even if Perry-Ruzzi applied to its claim for a defense by P&G

in the Lott Matter, section 9(d) complies with the rule insofar as it clearly and unequivocally

requires P&G to defend it in the Lott Matter. Pl.’s Mem. at 13–14. Concerning its argument that

Perry-Ruzzi only applies to claims for indemnification, Air Products asserts that the Supreme

Court of Pennsylvania declined to expand the rule to claims relating to a duty to defend. Pl.’s Reply

at 5–6. In addition, the Perry-Ruzzi rule requires that “a party must clearly and unequivocally agree

to indemnify another party for that party’s negligence, and . . . the rule is satisfied by an express

agreement that manifests the parties’ intent.” Pl.’s Opp’n at 13 (citations omitted). Air Products

contends that section 9(d) of the Agreement satisfies this standard. Id. at 14.

         In support of its own motion and in response to Air Products’ motion, P&G argues that

Pennsylvania and Third Circuit precedent requires the court to closely scrutinize the

indemnity/defense language in section 9(d), especially since Air Products drafted the Agreement. 11

Def.’s Mem. at 6. In addition, it contends that the court should construe any ambiguity against Air

Products because it is the party seeking indemnification. Id. It further asserts that these “general

indemnity principles apply regardless of whether the indemnity provisions at issue concern

indemnification or a duty to defend, or both.” Id. at 6, n.4 (citing Jacobs Constructors, Inc. v. NPS

Energy Servs., Inc., 264 F.3d 365 (3d Cir. 2001)). Moreover, because Air Products is seeking a




11
   The parties did not stipulate that Air Products drafted the Agreement. Nonetheless, P&G asserts that (1) the
Agreement is drafted on Air Products’ stationary bearing its corporate logo at the top of each page, (2) the Agreement
refers to the parties as “Air Products” and “Buyer” throughout, and (3) the Agreement lacks a joint preparation clause.
Def.’s Mem. at 6, n.3. Air Products does not acknowledge drafting the Agreement. See Pl.’s Opp’n at 13, n.2 (“Air
Products does not concede that it is the drafter of the Agreement, and the Stipulation of Material facts does not address
this issue.”).

                                                          18
defense for its own alleged acts or failures to act, the court must conduct “even more exacting”

scrutiny of Section 9(d). Id. at 7. In this regard, P&G asserts that the Perry-Ruzzi rule applies to

Air Products’ request for a defense in the Lott Matter, as it is not limited to claims for

indemnification. Id. at 7–8 (citing Jacobs Constructors, 264 F.3d at 372 and Invensys Inc. v. Am.

Mfg. Corp., No. Civ. A. 04-3744, 2005 WL 600297 (E.D. Pa. Mar. 15, 2005)); see also Def.’s

Reply in Supp. of its Cross-Mot. for Summ. J. and Sur-Reply in Opp’n to Pl.’s Mot. for Summ J.

(“Def.’s Reply”) at 2, Doc. No. 28 (“[D]espite Air Products[’] attempts to minimize the import of

Pennsylvania’s long-standing Perry-Ruzzi rule, it inarguably applies when an indemnitee seeks

defense for its own alleged acts and/or failures to act.”). This rule applies even “when construing

defense and indemnification obligations at the summary judgment stage.” Def.’s Reply at 2

(citation omitted).

       P&G argues that it has no duty to defend Air Products under the Agreement because, inter

alia, it does not clearly and unequivocally oblige P&G to defend and indemnify Air Products from

the Louisiana plaintiffs’ claims. Id. at 9–16. In particular, P&G believes that section 9(d) uses

“words of general import,” which are insufficient under Perry-Ruzzi to create an obligation to

defend an indemnitee for its own conduct. Id. at 10. P&G also notes that the Louisiana plaintiffs’

claims relate to “alleged conduct that occurred before the hydrogen compression, storage and

dispensing system had even left Air Products’ exclusive possession and control.” Id. (citations

omitted). None of the claims pertain to Air Products’ conduct at P&G’s Louisiana facility. Id. at

11. As such, as the Agreement does not define “performance of the Agreement,” (1) it is not clear

and unequivocal that claims relating to Air Products’ conduct that occurred before any equipment

left its possession or control are claims “arising from or in connection with the performance of the

Agreement,” and (2) there is no indication that the parties intended for indemnification for



                                                19
“upstream products liability claims.” Id. at 12. P&G also points out that the Agreement was not a

contract for purchase of the equipment as title to the equipment remained with Air Products, or for

“the research, development, design, and production of the hydrogen compression, storage and

dispensing system.” Def.’s Reply at 5–7 and n.3.

         P&G also observes that if the parties intended to include a duty to defend and indemnify

the other in connection with any incident involving the presence of hydrogen at the Louisiana

facility, they could have used similar language to that in section 9(a) of the Agreement, which

includes the phrase “arising out of the presence of use of hydrogen.” Id. at 14. If the parties had

used this language, P&G concedes that it would be required to defend and indemnify Air Products

in the Lott Matter. Id. Accordingly, based on the above, P&G contends that the court must grant

its motion for summary judgment and conclude that it has no duty to defend Air Products in the

Lott Matter or pay for its defense fees and costs to date.

         As resolution of the instant cross-motions requires interpretation of the Agreement, the

court will set forth the applicable Pennsylvania law for this contract dispute. 12 In general, “[t]he

fundamental rule in contract interpretation is to ascertain the intent of the contracting parties. In

cases of a written contract, the intent of the parties is the writing itself.” Ins. Adjustment Bureau,

Inc. v. Allstate Ins. Co., 905 A.2d 462, 468 (Pa. 2006) (citations omitted); see Garden State

Tanning, Inc. v. Mitchell Mfg. Grp., Inc., 273 F.3d 332, 335 (3d Cir. 2001) (“The paramount goal

of contract interpretation is to determine the intent of the parties. Pennsylvania contract law begins

with the firmly settled principle that the intent of the parties to a written contract is contained in

the writing itself.” (internal quotation marks and citation omitted)). When the words of the written


12
  This court has subject-matter jurisdiction over this action based on the diversity statute, 28 U.S.C. § 1332. As such,
Pennsylvania contract law would apply even if the parties did not have a choice of law provision in the Agreement.
See Gen. Refractories Co. v. First State Ins. Co., 855 F.3d 152, 158 (3d Cir. 2017) (citing Erie R.R. Co. v. Tompkins,
304 U.S. 64, 78–80 (1938)). Both parties have applied Pennsylvania law to the dispute in this matter.

                                                          20
agreement “are clear and unambiguous the intent is to be discovered only from the express

language of the agreement.” Steuart v. McChesney, 444 A.2d 659, 661 (Pa. 1982). “When,

however, an ambiguity exists, parol evidence is admissible to explain or clarify or resolve the

ambiguity, irrespective of whether the ambiguity is patent, created by the language of the

instrument, or latent, created by extrinsic or collateral circumstances.” Ins. Adjustment Bureau,

905 A.2d at 468 (citations omitted). “A contract is ambiguous if it is reasonably susceptible of

different constructions and capable of being understood in more than one sense.” Hutchison v.

Sunbeam Coal. Corp., 519 A.2d 385, 390 (Pa. 1986) (citations omitted). “The court, as a matter

of law, determines the existence of an ambiguity and interprets the contract whereas the resolution

of conflicting parol evidence relevant to what the parties intended by the ambiguous provision is

for the trier of fact.” Id. (citations omitted); see Kiewit E. Co., Inc. v. L & R Constr. Co., Inc., 44

F.3d 1194, 1199 (3d Cir. 1995) (“It is for the court, as a matter of law, to determine whether

ambiguity exists in a contract.” (citing Hutchison, 519 A.2d at 390)). When determining whether

an ambiguity “is present in an agreement, a court must not rely on a strained contrivancy to

establish one; scarcely an agreement could be conceived that might not be unreasonably contrived

into the appearance of ambiguity. Thus, the meaning of language cannot be distorted to establish

the ambiguity.” Steuart, 444 A.2d at 663.

       Regarding a duty to defend, this duty

       is separate and distinct from the duty to indemnify. Jacobs, [264] F.3d at 376. “The
       duty to defend is broader than the duty to indemnify, since it applies not only to
       claims that ‘are or reasonably appear to be within the scope of the indemnity
       obligation but also to claims that arguably are or might be found within that scope.’”
       Bowman v. Am. Homecare Supply, LLC, No. 07-3945, 2008 WL 4787558, at *6
       (E.D. Pa. Oct. 30, 2008) (quoting Step-Saver Data Sys., Inc. v. Wyse Tech., 912
       F.2d 643, 650 (3d Cir. 1990)). “‘Generally, the duty to defend is triggered if the
       underlying complaint avers facts that would support indemnification under the
       agreement, and the indemnitor must defend until such time as the claim is confined



                                                  21
         to recover that the contract does not cover.’” Id. (quoting Mace v. Atl. Ref. Mktg.
         Corp., 567 Pa. 71, 785 A.2d 491, 500 (Pa. 2001)).

Maule v. Philadelphia Media Holdings, LLC, Civ. A. No. 08-3357, 2010 WL 914926, at *10 (E.D.

Pa. Mar. 15, 2010).

         Concerning indemnity agreements,

         [t]he construction of an indemnity contract is a question of law for the court to
         decide. See Hutchison v. Sunbeam Coal Corp., 513 Pa. 192, 201, 519 A.2d 385,
         390 (1986). Under Pennsylvania law, the court must strictly construe the scope of
         an indemnity contract against the party seeking indemnification. See Brown v.
         Moore, 247 F.2d 711, 722 (3d Cir. 1957), disapproved on other grounds. As with
         any other contract, the court must determine the intentions of the parties. See
         Metzger v. Clifford Realty Corp., 327 Pa. Super. 377, 385, 476 A.2d 1, 4 (1984)
         (citation omitted). If the indemnity clause is clear and unambiguous, then the
         intentions of the parties should be ascertained primarily by looking to the language
         used in the agreement. See Fallon Elec. Co., Inc. v. The Cincinnati Ins. Co., 121
         F.3d 125, 127 (3d Cir. 1997). Only where the court finds ambiguity may it consider
         the circumstances under which the contract was signed. See East Crossroads Ctr.,
         Inc. v. Mellon-Stuart Co., 416 Pa. 229, 230, 205 A.2d 865, 866 (1965). The mere
         fact that the parties do not agree upon the proper interpretation of an indemnity
         clause does not necessarily render the clause ambiguous. See Metzger, 327 Pa.
         Super. at 386, 476 A.2d at 4.

Jacobs Constructors, 264 F.3d at 371. 13 Also, “indemnity clauses are construed most strictly

against the party who drafts them especially when that party is the indemnitee.” Ratti v. Wheeling

Pittsburgh Steel Corp., 758 A.2d 695, 702 (Pa. Super. 2000).




13
   The court notes that the Third Circuit has also set forth the following standard for enforcing an indemnification
clause:

         First, the clause must not contravene public policy. Second, the contract must relate solely to the
         private affairs of the contracting parties and not include a matter of public interest. Third, each party
         must be a free bargaining agent. In addition, an exculpatory or indemnity clause will still not be
         enforced unless it is clear that the beneficiary of the clause is being relieved of liability only for
         his/her own acts of negligence. The clause must be construed strictly and the contract must state the
         intention of the parties with the greatest particularity. Furthermore, any ambiguity must be construed
         against the party seeking immunity, and that party also has the burden of proving each of the
         prerequisites to enforcement.

Valhal Corp. v. Sullivan Assocs., Inc., 44 F.3d 195, 202 (3d Cir. 1995) (citation omitted).

                                                           22
         As the parties’ arguments demonstrate, they disagree about whether the Perry-Ruzzi rule

applies to a party’s claim relating to a duty to defend. Despite the parties’ claims that their

respective positions are well-established in the applicable case law, very few cases have addressed

similar circumstances and the arguments presented here. There is at least one Third Circuit

decision applying the Perry-Ruzzi rule while analyzing whether a possible indemnitor owed a duty

to defend to a possible indemnitee. See Jacobs Constructors, 264 F.3d at 373–74. 14 Following



14
  In Jacobs Constructors, various injured parties and decedents’ representatives brought an action against a company
after a fire and explosion occurred at the company’s refinery. 264 F.3d at 367. The company then brought an out-of-
state declaratory judgment action against the contractor it hired to perform an addition to the refinery, claiming that
the contractor had a contractual duty to defend it against the personal injury claims, some of which were brought by
employees of a subcontractor the contractor hired to perform certain mechanical work on the addition. Id. at 367–68.
In response to the company’s out-of-state action against it, the contractor filed an action in the Western District of
Pennsylvania seeking a declaratory judgment that the subcontractor, inter alia, was contractually obliged to defend it
in the out-of-state action by the company. Id. at 368. The district court ultimately granted summary judgment in favor
of the contractor, finding that the applicable language in the parties’ subcontract could apply to a contractual indemnity
arising out of a personal injury claim. Id. at 370.
           While the Third Circuit had to address multiple issues on appeal, the first issue the court addressed was
whether the district court erred in concluding that the subcontract imposed an obligation on the subcontractor to defend
the contractor in the Texas suit. Id. at 370–71. The Third Circuit noted that the subcontractor argued on appeal that
the Perry-Ruzzi rule should apply to “the indemnification and defense of a party’s contractual liability.” Id. at 371.
The subcontractor further asserted that the district court should have analyzed whether the subcontract “expressly
includes, rather than excludes, such obligations.” Id. The Third Circuit agreed with the subcontractor. Id.
           In addressing the subcontractor’s duty to defend, the court discussed general indemnity principles, including,
inter alia, that “the court must strictly construe the scope of an indemnity contract against the party seeking
indemnification.” Id. (citation omitted). The court then indicated that “[i]t is well-settled in Pennsylvania that an
indemnity agreement that covers loss due to the indemnitee’s own negligence must be clear and unequivocal,” and
goes on to discuss Perry and Ruzzi. Id. at 371–72. After discussing the Perry-Ruzzi rule, the court determined that the
“Pennsylvania Supreme Court would hold that [it] applies to indemnity claims for losses contractually assumed by
the indemnitee.” Id. at 372. In doing so, the court explained that

         our position is consistent with the well-established principle in Pennsylvania that an indemnity
         clause is to be construed against the party seeking indemnification. Indeed, because the nature and
         purpose of any indemnity agreement involves the shifting and voluntary assumption of legal
         obligations, they are to be narrowly construed. As a general rule, parties must use clear,
         unambiguous language to ensure their enforcement. It follows that the enforcement of the duty to
         indemnify for contractual liability should hinge on the same criteria.

Id. at 373.
          The Third Circuit then applied the Perry-Ruzzi rule to the subcontract and concluded that it did not
unequivocally require [the subcontractor] to defend [the contractor] in an indemnification suit brought by a third
party.” Id. The court specifically indicated that it was reading the applicable indemnification and defense provision
“narrowly,” id. at 373, and concluded that “[the subcontractor’s] duty to defend [the contractor] in contractual
indemnity suits may arise only from the plainly expressed intention of the parties, spelled out in unambiguous terms.”
Id. at 374. Since the subcontract lacked such “specific language,” the court held that “the subcontractor was not
obligated to defend [the contractor] against contractual indemnity claims.” Id.

                                                           23
Jacobs Constructors, at least two district courts and one Pennsylvania Court of Common Pleas

have at least referenced that the Perry-Ruzzi rule—that the parties must use clear and unambiguous

language for indemnification—applies to contractual provisions providing a purported duty to

defend. See Invensys Inc. v. Am. Mfg. Corp., No. Civ. A. 04-3744, 2005 WL 600297, at *4 (E.D.

Pa. Mar. 15, 2005) (“As indemnity clauses are construed against the party seeking indemnification,

a duty to defend will only be found where the parties used clear, unambiguous language.”); see

also Citizens for Pa.’s Future v. Pittsburgh Water and Sewer Auth., Civ. A. No. 12-943, 2013 WL

2556857, at *5 (W.D. Pa. June 10, 2013) (“Thus, because indemnity clauses are construed against

the party seeking indemnification, ‘a duty to defend will only be found where the parties used clear

unambiguous language.’” (quoting Invensys Inc., 2005 WL 600297, at *4)); Thyssen Elevator

Corp. v. Humford Equities, 15 Pa. D. & C.5th 422, 427–28 (Luzerne Cty. Ct. Com. Pl. 2010)

(applying Perry-Ruzzi to parties’ dispute over duty to defend language in agreement, after

indicating that “counsel for the parties agree [that Perry-Ruzzi] is both applicable and controlling,”

and concluding that duty to defend language in parties’ agreement is “both clear, unambiguous

and specific”). 15

         The Supreme Court of Pennsylvania seemingly determined that the Perry-Ruzzi rule does

not apply to duty-to-defend claims in Mace v. Atlantic Refining Marketing Corp., 785 A.2d 491

(2001). In Mace, a franchise agreement and real estate lease required the franchisee to “indemnify

and defend [the franchisor] from all personal injury lawsuits arising out of [the franchisee’s]

operation of the [franchise] store, unless the injury was caused solely by the negligence of [the

franchisor].” 785 A.2d at 492–93. An individual who was severely beaten with an aluminum bat


15
   In Ivensys, the court ultimately concluded that the parties’ asset purchase agreement did not require the defendant
to affirmatively defend the plaintiff because the indemnity clause gave “Defendant a choice between reimbursing an
indemnitee for the attorneys’ fees and costs that party incurred in defending a lawsuit, or defending the suit itself.”
2005 WL 600297, at *5 (citation omitted).

                                                         24
by an employee of the franchisee in the store’s parking lot sued the employee assailant, the

franchisee, and the franchisor, claiming that (1) the assailant committed the torts of assault and

battery, (2) the franchisee (a) was vicariously liable as the assailant’s employer, (b) had failed to

provide a safe facility, and (c) had negligently hired, supervised, and trained the assailant, and (3)

the franchisor was liable as the franchisor of the store and it had failed to properly supervise the

franchise’s operations. Id. at 493–94. The franchisor filed a cross-claim against the franchisee for

contractual indemnity and breach of contract, asserting that the franchise agreement and lease

obligated the franchisee to defend the franchisor against the victim’s claims. Id. at 494.

       The trial court granted the franchisor’s motion for summary judgment and dismissed all

claims against it (including cross-claims). Id. Although the franchisor continued prosecuting its

cross-claims against the franchisee for defense costs and legal fees that it expended in defending

itself in the underlying action, the trial court eventually dismissed the franchisor’s cross-claims

after concluding that the franchise agreement and lease did not oblige the franchisee to defend the

franchisor in the personal injury action. Id. The franchisor appealed to the Superior Court, which

affirmed the dismissal after applying the Perry-Ruzzi rule. Id. One judge on the panel dissented

“taking the position that the Perry-Ruzzi rule was not applicable to the instant case because [the

franchisor] was not attempting to recover for its own negligence.” Id.

       On appeal to the Pennsylvania Supreme Court, the franchisor asserted that Perry-Ruzzi did

not apply and “when basic contract principles are applied to the Agreement and Lease, it is clear

that [the franchisee] is responsible for paying the costs that [the franchisor] incurred in defending

itself from the personal injury suit.” Id. The Court agreed. Id.

       The Court explained that the Perry-Ruzzi rule “is reserved only for instances where a party

seeks indemnification for its own negligence.” Id. at 495. The rule was therefore inapplicable to



                                                 25
this case because the franchisor “[wa]s not seeking to relieve itself of responsibility for its own

negligence.” Id. Instead, the franchisor

       was merely charged with negligence based on the actions of [one of the franchisee’s
       employees.] . . . [The franchisor] was loosed of all tort responsibility in the
       underlying case when the trial court granted [its] motions for summary judgment,
       thereby dismissing with prejudice all claims and cross-claims against [it]. Since
       [the franchisor] was adjudicated a non-negligent party, the Perry-Ruzzi rule is, by
       definition, not relevant here.

Id. (internal quotation marks and citation omitted).

       In reaching this conclusion, the Court specifically rejected the franchisee’s invitation to

expand the Perry-Ruzzi rule

       to become an overarching principle that is applied every time a potential
       indemnitee, such as [the franchisor] in this case, is charged with negligence. . . .
       [W]henever an indemnitee is charged with negligence, the indemnification
       agreement must pass muster under the Perry-Ruzzi rule regardless of whether the
       indemnitee is actually found to be negligent. . . . [S]uch a rule would allow litigants
       to determine from the outset of a claim the nature and extent of their
       indemnification and defense obligations and their expectations for record of
       indemnification and defense costs.

Id. (internal footnote omitted). The Court further explained that “expanding the Perry-Ruzzi rule

to encompass situations where a party is merely alleged to have been negligent would render

indemnification meaningless, as even a completely frivolous negligence action filed against an

indemnitee would automatically eradicate an otherwise valid indemnification provision.” Id. at

496.

       The Court then applied “general principles of contract interpretation to determine whether

[the franchisee] had an obligation under the Agreement and Lease to defend [the franchisor] from

the personal injury lawsuit.” Id. Applying these principles, the Court determined that the franchise

agreement and lease required the franchisee to defend the franchisor in the personal injury action




                                                 26
and, as the franchisee failed to do this, the franchisor could recover the costs expended in defending

the lawsuit. Id. at 496–97.

         Recognizing that the facts of Mace are not analogous to those here, at a minimum there is

a plausible argument that after Mace the Perry-Ruzzi rule does not apply to whether there is a duty

to defend arising from an indemnification provision in an agreement. 16 Unfortunately, the Third

Circuit decided Jacobs Constructors prior to the Pennsylvania Supreme Court’s decision in Mace,

so the Third Circuit did not have the opportunity to address its impact on the subcontractor’s

contractual duty to defend in that case. This court has not located another decision addressing the


16
   In Mace, Justice Cappy, in a dissenting opinion, appeared to recognize the implications of the majority’s holding
on whether the Perry-Ruzzi rule would apply to duty to defend claims moving forward. Justice Cappy indicated that
“the majority essentially finds that the Perry-Ruzzi rule of construction is only applicable to cases where the would-
be indemnitee has actually been adjudicated negligent.” 785 A.2d at 498 (Cappy, J., dissenting). He explained that it
was his view that due to the language of the provisions of the franchise agreement and lease at issue, “the applicability
of Perry-Ruzzi should depend upon the allegations in the underlying lawsuit, for that is the time when the obligation
to defend arises.” Id. (citation omitted). He further explained that

         the concerns that animated the Perry-Ruzzi rule—i.e., that provisions that purport to afford a party
         protection from claims premised upon its own negligence are so ‘unusual and extraordinary’ that
         they should be found to exist only when the contract expressly requires it—exist the moment the
         would-be indemnitee is ‘merely alleged’ to have been negligent, for that is when the indemnitor’s
         obligation is triggered.

         . . . Th[e] duty of defense, when it exists, obviously is triggered before any determination is made
         as to ultimate fault in the underlying action. For it is upon the mere allegation that legal
         consequences—to wit, the costs of defense that are at issue here—begin to arise. It is that duty of
         defense for which [the franchisor] now seeks compensation. Indeed, but for the Plaintiff’s allegation
         that [the franchisor] was negligent, [it] would have no claim at all against [the franchisee. The
         franchisor] cannot have it both ways. . . .

                   As a result of the majority’s decision, claims for defense costs will sometimes be treated
         differently than indemnification costs for purposes of the Perry-Ruzzi rule. While these liabilities
         are distinct, the Perry-Ruzzi rule should apply to claims for both types of costs. In this case, the two
         provisions at issue are entitled “Indemnity and Insurance” and under that heading, the parties
         intentionally encompassed both indemnification and defense costs. Additionally, defense costs in
         many instances can be just as burdensome as indemnification costs; this court should be wary of
         presuming that the indemnitor intended to assume the responsibility for the costs of defending
         against claims alleging the indemnitee’s own negligence without an express agreement.

Id. at 498–99 (citation omitted).
          The Court also notes that Justice Saylor wrote a dissenting opinion in which he indicated that Perry-Ruzzi
would not “come into play in assessing an indemnitor’s duty to defend in situations in which the plaintiff’s ‘sole
negligence’ theory is merely one of multiple claims asserted against the prospective indemnitee.” Id. at 500 (Saylor,
J., dissenting).

                                                           27
effect of Mace on the Perry-Ruzzi rule relating to a duty to defend claim in the indemnification

context. 17 Nonetheless, it is this court’s view that Mace holds that the rule only applies to situation

where a party is seeking indemnification for its own negligence.

         Upon thoroughly reviewing the parties’ submissions, the applicable law, and the

Agreement, the court finds that section 9(d) of the Agreement clearly and unequivocally provides

that, under the circumstances presented here, P&G has a duty to defend Air Products based upon

Air Products’ negligence or strict liability if the action involves claims for bodily injuries to P&G

employees. 18 This section specifically describes that the indemnitor’s “OBLIGATION TO

INDEMNIFY, DEFEND AND HOLD HARMLESS SHALL APPLY WITHOUT REGARD TO

FAULT OR CAUSE OF THE LOSS, INCLUDING WITHOUT LIMITATION THE

NEGLIGENCE OR STRICT LIABILITY OF THE INDEMNITEE.” Agreement at § 9(d). This

language is more than sufficient to manifest the parties’ intent to indemnify for the negligence of

the indemnitee. As Air Products points out, Pennsylvania courts have found somewhat similar

language to be sufficiently clear and unambiguous to indicate the parties’ agreement to indemnify

the indemnitee for its own negligent acts. See Pl.’s Mem. at 14–15 (citing Bethlehem Steel Corp.

v. Matx, Inc., 703 A.2d 39 (Pa. Super. 1997) (enforcing provision whereby contractor would

indemnify plaintiff “from an against all loss or liability for or on account of any injury (including

death) or damages received or sustained by the Contractor or any of its subcontractors or any



17
   The court notes that in Bowman v. American Homecare Supply, LLC, Civ. A. No. 07-3945, 2008 WL 4787558 (E.D.
Pa. Oct. 30, 2008), the court had to resolve a dispute over the interpretation of an indemnification clause in the parties’
stock purchase agreement. Id. at *1. The clause contained language pertaining to the plaintiffs’ duty to defend and
indemnify the defendant. Id. In analyzing the parties’ claims concerning the indemnification clause, the court pointed
out that “[u]nder Pennsylvania law, courts must strictly construe the scope of an indemnity agreement against the party
seeking indemnification.” Id. at *6. When the court discussed whether the plaintiffs had a duty to defend, the court
did not mention the Perry-Ruzzi rule; yet, referenced it when discussing the duty to indemnify (albeit ultimately
determining that the rule did not apply because the defendant was not seeking indemnification for its own negligence).
Id. at *6, 8.
18
   P&G would have had the same right had Air Products’ employees been injured and sued P&G.

                                                           28
employee, agent or invitee of the Contractor or any of its subcontractors by reason of any act or

omission, whether negligent or otherwise, on the part of any of the Bethlehem Companies or any

employee, agent or invitee thereof or the condition of the Site or other property of any of the

Bethlehem Companies or otherwise”); Morgan v. Harnischfeger Corp., 791 A.2d 1273 (Pa.

Commw. 2002) (enforcing indemnification provision which provided contractor would indemnify

Pennsylvania Turnpike Commission for injuries to “all persons, whether employees of [the

contractor] or otherwise . . . whether or not . . . claims are based upon the alleged active or passive

negligence or participation in the wrong of the Commission, its Commissioners, agents, servants,

and/or employees . . . or upon any alleged breach of any statutory duty or obligation on the part of

the Commission[.]”); Hoffman v. ARCO Mgmt. of Wash., D.C., Inc., No. 04-187, 2005 U.S. Dist.

LEXIS 2241 (W.D. Pa. Feb. 9, 2005) (concluding that provision required subcontractor to defend

and indemnify management company where it stated that subcontractor would indemnify, defend,

and hold harmless management company from claims for loss or injury “caused by the negligence

or fault of the [management company] in failing to provide a safe work space”)); see also Def.’s

Mem. at 16 (asserting that in Bethlehem Steel, Morgan, and Hoffman, “the issue was whether the

relevant indemnity provisions contained adequate indication of an agreement to indemnify the

indemnitee for its own negligent acts and whether the indemnification language was sufficient to

overcome the indemnitor’s immunity under the Workmen’s Compensation Act” (emphasis

added)).

        In addition, the court finds that at least one of the underlying claims in the Lott Matter at

least potentially or arguably fits within the scope of P&G’s duty to defend. 19 In this regard, the


19
  In this regard, the court’s decision here would be same regardless of whether Perry-Ruzzi applies because the duty
to defend is expressed in unequivocal terms in the Agreement. The court does not find that words of general import
are being used here as the duty to defend is clear and unambiguous and Air Products’ performance under the
Agreement can be ascertained by the Agreement itself.

                                                        29
court finds that the language “arising from or in connection with the performance of this

Agreement” is unambiguous. 20 As Air Products argues, the Agreement clearly sets forth Air

Products’ “performance” under the Agreement, which included supplying hydrogen and the

equipment used to store and dispense the hydrogen at P&G’s facility. 21 It also required that Air

Products design, maintain, and install the equipment it deemed appropriate at the P&G facility.

Agreement at § 3(a), (c) and Attachment 2 at §§ 2–3, 5. The Lott Matter includes claims pertaining



          As an aside, if Perry-Ruzzi applies, there is at least the potential for inconsistency based upon the current
state of Pennsylvania law on duty to defend claims in the non-insurance context, especially based on how P&G would
have the court apply Perry-Ruzzi. In the insurance context, the law is abundantly clear that the duty to indemnify,
while not as broad as the duty to defend, is not subject to a more searching review than when a court is deciding
whether an insurer has a duty to defend. Instead, the applicable standard is dependent on the stage of the case, with
the duty to defend being implicated upon a review of the underlying complaint and the duty to indemnify (while being
triggered upon a review of the complaint) not being implicated until there is a determination of coverage. See Erie
Ins. Exchange v. Fidler, 808 A.2d 587, 590 (Pa. Super. 2002) (“The obligation of an insurer to defend an action against
the insured is fixed solely by the allegations in the underlying complaint. As long as a complaint alleges an injury
which may be within the scope of the policy, the insurer must defend its insured until the claim is confined to a
recovery the policy does not cover.”); State Farm Fire and Cas. Co. v. DeCoster, 67 A.3d 40, 46 (Pa. Super. 2013)
(“Unlike the duty to defend, a determination of the duty to indemnify is not necessarily limited to the factual allegations
of the underlying complaint. Rather, there must be a determination that the insurer’s policy actually covers a claimed
incident.” (citation and internal quotation marks omitted)). In the non-insurance context, claims for indemnification
are (understandably) subjected to a very highly scrutinized review pursuant to the general caselaw and Perry-Ruzzi,
yet in these same cases, courts still mention that the duty to defend is broader than the duty to indemnify. Thus, if the
Perry-Ruzzi rule applies to both the duty to defend and duty to indemnify in the non-insurance indemnification context,
and if the rule applies beyond identifying whether there is a duty to defend generally and applies to the scope of that
duty, it would appear that the principle that the duty to defend is broader than the duty to indemnify would no longer
exist.
20
   The court disagrees with P&G that Hershey Foods Corp. v. General Electric Service Co., 619 A.2d 285 (Pa. Super.
1992) warrants a different result here. The indemnity provision in that case provided that General Electric would
indemnify Hershey “against all [personal injury or property damage] claims, damages, losses and expenses including
attorneys’ fees arising out of or resulting from the performance of the ‘Work,’” 619 A.2d at 286–87. Also, the
agreement defined “Work,” as “the performance of electrical work throughout the plant as required by the engineering
departments.” Id. at 287. The Superior Court found that “[t[he contract of the parties unambiguously provides for
indemnification even were the indemnitee was negligent.” Id. at 288 (citations omitted). The court then stated that the
contract did not include the conduct of an employee who was injured during his lunch break because it did not fit in
within the definition of “performance of the Work.” Id. at 290. Because the contract language was ambiguous, the
court interpreted it against Hershey as the drafter of the agreement and concluded that Hershey was not entitled to
indemnification from General Electric. Id.
          Here, P&G has not pointed to any requirement that the Agreement had to define the phrase “performance of
the Agreement,” as the parties did in Hershey for the court to find that the phrase is unambiguous. The Superior Court
did not state that the phrase must be defined to be enforceable. In addition, unlike here, the personal injury claims
arose out of conduct by the employee that clearly were not within the scope of the work described under the agreement.
Again, here, Air Products had to, inter alia, select the equipment, design and install it, and maintain it at P&G’s
Louisiana location. The claims in the Lott Matter, as they pertain to Air Products, arise out of or relate to its work
pursuant to the Agreement.
21
   Per general principles related to contract interpretation, the court can give words and phrases their plain meaning
without the parties having specifically defined “performance of this Agreement” in the Agreement.

                                                           30
to the design of the equipment used at the P&G facility, and while the court understands P&G’s

argument that “design” in this context could pertain to Air Products’ actions prior to any equipment

reaching P&G’s Louisiana facility, the petition in the Louisiana action does not specify the manner

in which the equipment was designed deficiently or contained insufficient warnings, and these

claims could potentially be related to any actions Air Products took when designing the equipment

for meeting P&G’s specifications for use at the Louisiana site. 22

         Further, at a minimum, the Louisiana plaintiffs allege that Air Products maintained the

hydrogen compression, storage and dispensing system and was negligent in failing to properly

maintain it, see Pet. for Damages at ¶¶ 34, 173(d), and part of its performance under the Agreement

clearly involved maintaining the equipment for the system. 23 See Agreement at § 3(c), (d). As

such, the Lott Matter includes allegations that would arguably support indemnification or defense

under the Agreement, so P&G, as the indemnitor, must defend Air Products in the Lott Matter

until the point in the litigation where the Louisiana plaintiffs possibly only had pending claims that

the Agreement would not cover. See Gen. Acc. Ins. Co. of Am. v. Allen, 692 A.2d 1089, 1095 (Pa.

1997) (“If the complaint against the insured avers facts that would support a recovery covered by

the policy, then coverage is triggered and the insurer has a duty to defend until such time that the

claim is confined to a recovery that the policy does not cover.”).




22
   The Agreement clearly and unambiguously provides for defense and indemnification for claims arising from the
indemnitee’s strict liability. These types of claims include manufacturing defects, design defects, and the failure to
warn. All those claims could arise from equipment manufactured, selected, installed, and designed as part of the
hydrogen compression, storage and dispensing system Air Products set up at the Louisiana facility.
23
   On this point, P&G is incorrect that “[t]he claims at issue against Air Products are based exclusively upon alleged
conduct that occurred before the hydrogen compression, storage and dispensing system had even left Air Products’
exclusive possession and control.” Def.’s Mem. at 10. At a minimum, the claims also reference Air Products’ failure
to adequately maintain the system, which Air Products was contracted to do for P&G as part of the Agreement.

                                                         31
                                      III.    CONCLUSION

       For the reasons set forth above, section 9(d) of the Agreement clearly and unambiguously

imposes an obligation upon P&G to defend Air Products for, inter alia, claims for bodily injuries

by P&G employees caused by the negligence or strict liability of Air Products. It appears that

under Pennsylvania law following Mace, a contractual provision in the non-insurance context that

includes an indemnification provision that contains a duty to defend is to be interpreted by general

contact principles (including those relevant to indemnification claims). In addition, the court does

not find the language “arising from or in connection with the performance of this Agreement” to

be ambiguous simply because the Agreement does not define it; the scope of Air Products’

“performance” under the Agreement is specifically set forth therein. Moreover, the facts and

claims alleged by the Louisiana plaintiffs arise from or are in connection with Air Products’

performance under the Agreement, which included, inter alia, selecting, designing, installing, and

maintaining a hydrogen compression, storage and dispensing system for P&G’s use at its

Louisiana facility. Therefore, the Louisiana plaintiffs’ claims at least arguably fall within the scope

of P&G’s duty to defend Air Products as provided for in the Agreement.

       Accordingly, the court will grant Air Products’ motion for summary judgment and deny

P&G’s cross-motion for summary judgment. The Agreement provides that Air Products is entitled

to recover its reasonable legal costs, fees and expenses that it has incurred in defending the

Louisiana action to date. The court will provide Air Products with 14 days to file a statement of

these costs and expenses and the same period thereafter for P&G to respond to the extent that it

believes that any claimed cost or expense is unreasonable.




                                                  32
The court will enter a separate order.

                                              BY THE COURT:



                                              /s/ Edward G. Smith _
                                              EDWARD G. SMITH, J.




                                         33
